Name: Commission Regulation (EEC) No 1024/82 of 30 April 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/56 Official Journal of the European Communities 1 . 5 . 82 COMMISSION REGULATION (EEC) No 1024/82 of 30 April 1982 fixing the import levies on frozen sheepmeat and goatmeat Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 926/81 to the quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 (3), as last amended by Regulation (EEC) No 941 /82 (4) ; Whereas the basic price in respect of the 1981 /82 marketing year is laid down in Article 31 of Council Regulation (EEC) No 900/81 of 1 April 1981 (*), the term of validity of which was last extended by Regula ­ tion (EEC) No 1032/82 (6) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 90, A. 4. 1981 , p . 26. 3 OJ No L 93, 6 . 4. 1981 , p . 38 . (&lt;) OJ No L 111 , 24 . 4. 1982, p . 17 . 0 OJ No L 90, 4. 4. 1981 , p . 28 . (6) See page 76 of this Official Journal . 1 . 5 . 82 Official Journal of the European Communities No L 118/57 ANNEX to the Commission Regulation of 30 April 1982 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 5 from 3 to 9 May 1982 (') Week No 6 from 10 to 16 May 1982 (') 02.01 A IV b) 1 87-700 87-700 2 61-390 61-390 3 96-470 96-470 4 114-010 114-010 5 aa) 114-010 114-010 bb) 159-614 159-614 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.